

115 HR 2042 IH: Access to Frontline Health Care Act of 2017
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2042IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Loebsack introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to direct the Secretary of Health and Human Services to establish a Frontline Providers Loan Repayment Program. 
1.Short titleThis Act may be cited as the Access to Frontline Health Care Act of 2017. 2.Frontline providers loan repayment programPart D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended—
(1)by redesignating the second subpart XI (as added by section 10333 of Public Law 111–148) as subpart XII; (2)by redesignating the second section 340H (as added by such section 10333) as section 340I; and
(3)by adding at the end the following:  XIIIFrontline Health Care Services 340J.Frontline Providers Loan Repayment Program (a)In GeneralThe Secretary shall establish and carry out a Frontline Providers Loan Repayment Program (in this section referred to as the Loan Repayment Program) under which, pursuant to contracts in accordance with this section—
(1)the Secretary agrees to make student loan repayments; and (2)the individual agrees to serve as a health professional for a period of full-time service of not less than 2 years at a health care facility serving a frontline care scarcity area.
(b)EligibilityTo be eligible to participate in the Loan Repayment Program, an individual must— (1)submit an application to participate in the Loan Repayment Program in such form and manner and at such time as specified by the Secretary; and
(2)sign and submit to the Secretary, at the time of submittal of such application, a written contract (described in subsection (d)). (c)Participation in Program (1)In generalAn individual becomes a participant in the Loan Repayment Program only upon the approval of the Secretary of the individual’s application submitted under subsection (b)(1) and the Secretary’s acceptance of the contract submitted by the individual under subsection (b)(2).
(2)PreferenceIn awarding contracts under this section, the Secretary shall give preference to applicants who have undertaken training or coursework in interdisciplinary studies. (3)Recruitment for Interdisciplinary ProgramsThe Secretary shall—
(A)determine the frontline care scarcity areas in which to place contract recipients under this section; and (B)in making such determination, give preference to areas with a demonstrated program of interdisciplinary health care, or with demonstrated plans to initiate interdisciplinary approaches to community health care.
(4)NoticeThe Secretary shall provide written notice to an individual promptly upon the Secretary’s approving, under paragraph (1), of the individual’s participation in the Loan Repayment Program. (d)ContractThe contract described in this subsection is a written contract between the Secretary and an individual that contains—
(1)an agreement that— (A)the Secretary agrees to provide the individual with student loan repayment (described in subsection (e)) for a period of time as determined by the Secretary, to pay off debts incurred during the course of the study or program described in subsection (g)(2)(B); and
(B)the individual agrees— (i)to accept provision of such a student loan repayment to the individual; and
(ii)to provide frontline care services for a period of full-time service of not less than 2 years at a health care facility serving a frontline care scarcity area; (2)a provision that any financial obligation of the United States arising out of a contract entered into under this section and any obligation of the individual which is conditioned thereon, is contingent upon funds being appropriated for student loan repayment under this section;
(3)a statement of the damages to which the United States is entitled, under subsection (f), for the individual’s breach of the contract; and (4)such other statements as the Secretary deems appropriate of the rights and liabilities of the Secretary and of the individual, not inconsistent with the provisions of this section.
(e)Student Loan Repayment
(1)AmountThe amount of an annual student loan repayment under this section on behalf of an individual shall be determined by the Secretary, and shall take into consideration the need to pay a sufficient amount to enable recruiting of health care providers into the loan repayment program under this section. (2)Payments Directly to Loan ProviderThe Secretary may contract with an individual’s loan provider, for the payment to the loan provider, on behalf of the individual, of the amounts of a student loan repayment described in paragraph (1).
(f)Breach of contractIf an individual breaches a written contract under this section by failing to begin such individual’s service obligation, or to complete such service obligation, the United States shall be entitled to recover from the individual an amount that is equal to the sum of— (1)the total amount which has been paid to the individual, or on behalf of the individual, under the contract; and
(2)any amount of interest, as determined by the Secretary. (g)DefinitionsIn this section:
(1)The term frontline care scarcity area means an area, population group, or facility that— (A)is designated as a health professional shortage area under section 332; or
(B)is designated by the State in which the area is located as having a shortage of frontline care services. (2)The term frontline care services means health care services—
(A)in the field of general surgery, optometry, ophthalmology, chiropractic, physical therapy, audiology, speech language pathology, pharmacies, public health, podiatric medicine, dietetics, occupational therapy, general pediatrics, respiratory therapy, medical technology, otolaryngology, or radiologic technology; and (B)provided by a general surgeon, optometrist, ophthalmologist, chiropractor, physical therapist, audiologist, speech language pathologist, pharmacist, public health professional, podiatric physician, registered dietician, occupational therapist, pediatrician, respiratory therapist, medical technologist, otolaryngologist, or radiologic technologist who has completed an appropriate course of study or program, offered by an accredited institution of higher education in the United States.
(h)ImplementationThe Secretary shall begin implementation of the loan repayment program under this section within 180 days of the date of the enactment of this section.. 